DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because they are directed to both a product and a process. Claim 10 recites “The ultrasonic probe holder according to claim 8” and “while changing a direction”, the italicized claim limitation is not directed to the system but rather an individual’s action which creates confusion as to where the infringement occurs – with the creation of the system or the action of using the system1.  Therefore, claim 10 is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Naruse (US 20180028151 A1).

Regarding claim 1, Naruse teaches an ultrasonic probe holder which holds and houses an ultrasonic probe including a head (Paragraph 1: “a probe holder for holding a probe head of an ultrasonic probe” and Figure 1) including an output surface which outputs ultrasonic waves (Paragraph 2: “The probe head includes ultrasonic transducers for transmitting and receiving ultrasound waves”) and a grip extending from the head (Paragraph 45: “a grip” and Figure 6: Part 72), the ultrasonic probe holder comprising: a bottom that includes a first opening (Paragraph 44: “The receiving groove 52 is open at the respective ends of the housing 40” and Figure 6) having a size such that the head and the grip of the ultrasonic probe do not pass therethrough (Figure 6 depicts an ultrasound probe holder with a smaller opening such the head 34, may not pass through. See reproduction of Figure 6 below); and a tube that extends from the bottom (Figure 6: Part 38. See reproduction of Figure 6 below); and includes a second opening having a size such that the head and the grip of the ultrasonic probe pass therethrough at an extended end (Figure 6 depicts an ultrasound probe holder with a larger opening such the head 34, may pass through. See reproduction of Figure 6 below); and a slit connected to the second opening and the first opening on the bottom (Figure 6: Receiving groove 52).  Figure 6 is reproduced and annotated below for clarity. Figure 14 is also reproduced and annotated for further clarity as Figure 14 depicts another embodiment the ultrasonic holder without a probe which allows for clearer depictions of opening and slits. Furthermore it known to one of ordinary skill in the art that ultrasound probes come in multiple sizes hence, the slit taught in Naruse could fit an ultrasound probe with the same diameter from the head down to the body such that the probe could be inserted into the holder either with the head pointing vertically up or down and with a width such that the probe does not slide2. This feature is not a matter of the structure of the holder itself, but rather a matter of the structure of the holder relative to the probe with which it is used. The claimed invention is directed to the holder alone and is merely intended to be used with a probe.

    PNG
    media_image1.png
    592
    822
    media_image1.png
    Greyscale

Reproduction of Figure 6

Regarding claim 2, Naruse teaches the tube has a height such that a part of the grip comes out of the tube when the grip is inserted from the second opening toward the bottom (Figure 6 depicts a part of the grip 72, protruding out of the ultrasound holder 40 from the second opening at the top to the first opening at the bottom. See reproduction of Figure 6 above).
Regarding claim 3, Naruse teaches the slit (Paragraph 44: “the receiving groove 52” and Figure 6) has a width such that a cable extending from the grip passes there-through (Figure 1 depicts probe cable 36 as extending from the grip and small enough to pass through groove 52).
Regarding claim 6, Naruse teaches the tube has flexibility (Paragraph 9: “The belt and a portion of the housing that binds the probe head can be configured to be flexible. This configuration allows the belt and the housing to conform to the shape of the probe head”).
Regarding claim 8, Naruse teaches a holder support member that is detachably attached to an outer side of the tube (Figure 14 illustrates that holder support 116 can be detached from housing 112 and Paragraph 58: “The coupling claw 142 is to be inserted into the claw receiver 134 formed on the back surface of the housing 112 to couple the holder support 116 with the housing 112.” It is known to one having ordinary skill in the art that that for a coupling claw to be inserted or reinserted it must first be detached. Additionally, Figure 6 (reproduced above) shows a holder support that can be detached from the tube and diagnostic device), wherein the holder support member is detachably attached to an ultrasonic diagnostic device (Paragraph 54: “The probe holder 110… is attached to the main body right side surface 22…The probe holder 110 can be removed and attached to the main body left side surface 24” and Figure 13 illustrates that probe holder 110 includes holder support 116 which indicates that for probe holder 110 to be moved to surface 24, holder support 116 must also be moved). 
Regarding claim 9, a holder support member that is detachably attached to an outer side of the tube (Figure 14 illustrates that holder support 116 can be detached from housing 112 and Paragraph 58: “The coupling claw 142 is to be inserted into the claw receiver 134 formed on the back surface of the housing 112 to couple the holder support 116 with the housing 112.” It is known to one having ordinary skill in the art that that for a coupling claw to be inserted or reinserted it must first be detached), wherein the holder support member is detachably attached to a cart on which an ultrasonic diagnostic device is mounted (Paragraph 54: “The probe holder 110 can be removed and attached to the main body left side surface 24” as in Figures 1 and 12 and Figure 13 illustrates that probe holder 110 includes holder support 116 which indicates that for probe holder 110 to be moved, holder support 116 must also be moved. As holder support 116 can be moved freely from the device, it is detachable from a cart by virtue of being fully detachable from the device mounted on the cart).
Regarding claim 10, the holder support member is attached while changing a direction with respect to the tube so as to be hidden by the tube (Paragraph 17: “FIG. 4 is a right side view of an ultrasonic diagnostic device 10, and (a)-(c) show rotation of a probe holder 38”; Paragraph 43: “The probe holder 38 …includes a holder support 45”; Figure 4 illustrates how holder support 45 is hidden by the probe holder when rotating. Additionally, it is known to one having ordinary skill in the art that, depending on the view (i.e.: right side view as shown in figure 4), holder support members are hidden or not hidden from view).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Naruse in view of Lindekugel (US 20140180116 A1). 

Regarding claim 4, Naruse teaches an ultrasonic probe holder which holds and houses an ultrasonic probe (Paragraph 1: “a probe holder for holding a probe head of an ultrasonic probe” and Figure 1). Naruse does not teach protrusions on the inner side of the probe holder which support the head such that the output surface of the ultrasonic probe inserted from the second opening toward the bottom does not come into contact with the bottom. However, Lindekugel, in the same field of ultrasound probe accessories, teaches the structural limitations3 of a first protrusion on an inner side (Figure 33B –Reproduced below), and the first protrusion supports the head such that the output surface of the ultrasonic probe inserted from the second opening toward the bottom does not come into contact with the bottom (Figure 33B –Reproduced below). It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify the teaching of the ultrasound probe holder of Naruse with the teachings of the protrusions Lindekugel in order to properly fit the ultrasound head in place at the desired position (Lindekugel Paragraph 72 – the cap is snapped on via an interference fit). 
Regarding claim 5, Naruse teaches an ultrasonic probe holder which holds and houses an ultrasonic probe (Paragraph 1: “a probe holder for holding a probe head of an ultrasonic probe” and Figure 1). Naruse does not teach protrusions on the inner side of the probe holder which lock the head of the probe inserted from the second opening toward the bottom such that the housed probe “does not come out of the holder,” as claimed. Lindekugel shows  that the tube includes a second protrusion on the inner side (Figure 33B – Reproduced Below), and the second protrusion locks the head of the ultrasonic probe inserted from the second opening toward the bottom such that the ultrasonic probe housed in the ultrasonic probe holder does not come out of the ultrasonic probe holder (Paragraph 72: “The cap is snapped on to the probe head 32 via an interference fit” – it is known to one having ordinary skill in the art that an interference fit is a form of fastening via friction and locks two objects together such they one does not easily come out of the other). It would have been obvious to one of ordinary skill in the art, before the effective filling date, to further modify the teaching of the ultrasound probe holder of Naruse with the teachings of the locking mechanism of Lindekugel in order to hold the ultrasound head in place with an interference fit such that the ultrasound head does not become loose in the holder (Lindekugel Paragraph 72).


    PNG
    media_image2.png
    339
    682
    media_image2.png
    Greyscale

Reproduction of Figure 33B

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse in view of Gillingham (US 6439121 B1). 

Regarding claim 7, Naruse teaches an ultrasonic probe holder which holds and houses an ultrasonic probe (Paragraph 1: “a probe holder for holding a probe head of an ultrasonic probe” and Figure 1). Naruse does not teach a cable receiver. However Gillingham, teaches device holders and is concerned with the same problem of device cable storage4, teaches a cable receiver for hanging or winding a cable extending from the grip provided on an outer periphery of the tube (Figure 1 – Clip 40 and Paragraph Column 4 – Line 59: “One embodiment is a two-wire clip 40 shown installed on tube 12 in FIG. 1”). It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify the teaching of Naruse with that of  Gillingham in order to ensure that the cable is neat and secure (Gillingham – Abstract) out of the way of the operator when the probe is in use.                                                                                                                                                                                         
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 See MPEP 2173.05(p)(II)
        2 See Burba (US 7285096 B2) Figure 6: Part 44 for a depiction of a probe with uniform width
        3 See MPEP 2114 (II)
        4 While Gillingham is not in the same field of ultrasonic probe accessories, it is directed to a particular problem with which applicant is concerned with respect to interfering cables and thus would have “logically commended itself to an inventor’s attention” as from MPEP 2141.01(a)